DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2020 has been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on February 14, 2020 as modified by the preliminary amendment filed on February 14, 2020. Claims 21-40 are now pending in the present application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,609,623. 
Regarding claim 21, Claims 1 and 6 of U.S. Patent No. 10,609,623 discloses
receiving, via a first wireless network at a first communication device that resides in a first vehicle, content from a content provider (Claim 1: receive a plurality of portions of content 
selecting portions of the content (Claim 1: the plurality of portions of content); and
transmitting, via a second wireless network, the selected portions of the content from the first communication device towards corresponding subsets of a set of second communication devices that reside in second vehicles (Claim 1: serially broadcast the plurality of portions of content over the Wi-Fi network, wherein the plurality of portions of content are received at a second vehicle that is a member of the plurality of vehicles).

Claims 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,936,440.
Regarding claim 21, Claim 6 of U.S. Patent No. 9,936,440 discloses receiving, via a first wireless network at a first communication device that resides in a first vehicle, content from a content provider (Claim 6: wherein the first device is further configured to: receive, via the second wireless transceiver, a content item from a content distributor);
selecting portions of the content (Claim 6: plurality of portions of content); and
transmitting, via a second wireless network, the selected portions of the content from the first communication device towards corresponding subsets of a set of second communication devices that reside in second vehicles (Claim 6: transmit, via the first wireless transceiver using the transmission data rate, portions of the content item to other vehicle-based communication devices in the network). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 33, 34, and 37 are rejected under 35 U.S.C. 102(a) as being anticipated by Bai et al. (US 2012/0282895; Cited in IDS).
Regarding claim 21, Bai discloses a method, comprising:
receiving, via a first wireless network at a first communication device that resides in a first vehicle, content from a content provider (Abstract; paragraphs [0005], [0015]; e.g., The multimedia content is provided to at least one host vehicle by an entity authorized to distribute the multimedia content) and (paragraph [0011] see the authoritative entity 14 transmits the multimedia content to the host vehicle via cellular communication; it is a first wireless network);
selecting portions of the content (paragraph [0005] see the host vehicle selectively select inquiries) and (paragraphs [0006], [0017]; e.g., The inquiry comprises a content profile that includes descriptors associated with the multimedia content for allowing target vehicles to determine whether an interest exists in the multimedia content); and
transmitting, via a second wireless network, the selected portions of the content from the first communication device towards corresponding subsets of a set of second communication 
Regarding claim 22, Bai discloses the method of claim 21, wherein prior to receiving the portions of the content at the first communication device, the method further comprising:
receiving at the first communication device an announcement that identifies the content that is being provided by the content provider, wherein the announcement is communicated over the first wireless network (paragraphs [0017], [0019]; e.g., The host vehicle 20 receives the consumption content profile 26 of the vehicle 24 and determines whether the vehicle 24 should be targeted for solicitation based on the consumption content profile 26); 
determining at the first communication device whether the content has already been received (paragraph [0019] see if the determination is made by vehicle 24 that an interest exists in the multimedia content); and 
transmitting a request for the content, wherein the request is transmitted over the first wireless network in response to determining that the content has not been received, and wherein the content provider provides the content over the first wireless network in response to receiving the request (Claim 1; paragraph [0019]; e.g., The host vehicle 20 provides the encrypted multimedia content 32 to the target vehicle 24 in response to receiving the request 30. The host vehicle 20 also provides notification 34 to the authoritative entity 14 that the target vehicle 24 has received the encrypted multimedia content 32). 
Regarding claim 23, Bai discloses the method of claim 22, wherein the announcement is signed by the content provider, the method further comprising: determining at the first 
Regarding claim 24, Bai discloses the method of claim 21, further comprising: receiving, via the second wireless network at the first communication device, a request communicated from at least one of the second communication devices for at least one of the portions of the content; and re-broadcasting the requested at least one portion of the content from the first communication device (paragraphs [0015], [0019]; e.g., The host vehicle 20 provides the encrypted multimedia content 32 to the target vehicle 24 in response to receiving the request 30). 
Regarding claim 33, Bai discloses the method of claim 21, further comprising: receiving, at the content provider, information that identifies the second vehicles (paragraph [0019] see the authoritative entity 14 will maintain a log of the transaction between the host vehicle 20 and the target vehicle 24 receiving the encrypted multimedia content 32), wherein the content provider initiates a communication with at least one of the second vehicles over the first wireless network to provide at least one of the portions of the content that have not been received at the second communication device (paragraph [0020]; e.g., The target vehicle 24 obtains a temporary decryption key 36 from the authoritative entity 14 for sampling the encrypted multimedia content 32. The authoritative entity 14 may contact the target vehicle 24 to establish communications and procedures for obtaining the temporary decryption key 36). 
Regarding claim 34, Bai discloses the method of claim 33, wherein the content provider initiates, a predefined duration after the first vehicle has received the plurality of portions of content, communication with the at least one of the second vehicles over the first wireless 
Regarding claim 37, Bai discloses the method of claim 21, further comprising:
receiving, at a fixed location communication device, the portions of the content from the first communication device (paragraphs [0005], [0011], [0015]); and
serially broadcasting the received portions of the content from the fixed location communication device via the second wireless network (paragraphs [0006], [0017]), 
wherein the portions of the content are received by a plurality of communication devices that each reside in one of a plurality of third vehicles, and wherein the plurality of third vehicles are within a range of the fixed location communication device (paragraphs [0009], [0011]). 

Allowable Subject Matter
Claims 39 and 40 are allowed.
Claims 25-32, 35, 26, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 25, the prior arts of records fail to teach, or render obvious, alone or in combination, a method for distributing content to mobile devices comprising the claimed means and their components, relationships, and functionalities as specifically recited in claims 25 and independent claim 21 that claim 25 depends on.
Claims 26-28 and 30 are dependent to objected claim 25; therefore, claims 26-28, and 30 are objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648